   Case 2:19-cv-07039-RGK-PJW Document 10 Filed 08/20/19 Page 1 of 1 Page ID #:105



                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA

United States of America                                          CASE NUMBER


                                                                                2:19-cv-07039 CAS(MRWx)
                                                  PLAINTIFFS)
                             V.
Approximately 182,182.50 in bank funds seized from Amro                   ORDER RE TRANSFER PURSUANT
Bank N.V. Account 6352 et al                                                TO GENERAL ORDER 19-03
                                            ____ __ _ __ _                     (RELATED CASES)


                                                           CONSENT

     I hereby consent to the transfer of the above-entitled case to my calendar, pursuant to General Order 19-03.

           8 ~~~ ~ ~)~                                           R. ary Kla s~er
                    Date                                         United States District Judge

                                                       DECLINATION
     I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                    Date                                         United States District Judge

                              REASON FOR TRANSFER AS INDICATED BY COUNSEL
     Case 2:18-cv-06742 RGK(PJWx) and the present case:

✓ A.
~              Arise from the same or closely related transactions, happenings or events; or
✓ B.
~              Call for determination ofthe same or substantially related or similar questions oflaw and fact; or
✓ C.
0              For other reasons would entail substantial duplication oflabor if heard by different judges; or
~ D,           Involve one or more defendants from the criminal case in common,and would entail substantial
               duplication oflabor if heard by different judges (applicable only on civil forfeiture action).


                                           NOTICE TO COUNSEL FROM CLERK
         Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                 Wilner              to Magistrate Judge               Walsh

         On all documents subsequently filed in this case, please substitute the initials RGK(PJWx) after the case number
in place ofthe initials of the prior judge, so that the case number will read   2:19-cv-07039 RGK(PJWx) .This is very
important because the documents are routed to the assigned judges by means ofthese initials


~~; ~ Previous Judge       ~ Statistics Clerk
CV-34(03/19)                  ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
